IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 45204

STATE OF IDAHO,                                  )   2018 Unpublished Opinion No. 347
                                                 )
       Plaintiff-Respondent,                     )   Filed: February 6, 2018
                                                 )
v.                                               )   Karel A. Lehrman, Clerk
                                                 )
CODY DALE WILLARD,                               )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Richard D. Greenwood, District Judge.

       Judgment of conviction and unified sentence of six years, with a minimum period
       of confinement of two years, for aggravated battery, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Maya P. Waldron, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
       Cody Dale Willard pled guilty to aggravated battery. Idaho Code §§ 18-903(b), 18-
907(a), 19-2520F. The district court sentenced Willard to a unified term of six years with two
years determinate. Willard filed an Idaho Criminal Rule 35 motion which the district court
denied. 1 Willard appeals asserting that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-

1
       Willard does not challenge the denial of his Rule 35 motion on appeal.
                                                 1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Willard’s judgment of conviction and sentence are affirmed.




                                                   2